DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-20 are cancelled.  Claims 21-40 are newly added.  Claims 21-40 are now pending before the Office.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 22 is objected to because of the following informalities:  the Office suggests inserting “is” before “configured” in line 2.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the Office suggests changing “configure” to “configured” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 21 recites a physiological monitoring system in the preamble.  The system comprises one or more hardware processors configured to perform functions including receiving an acoustic signal from an acoustic sensor.  In lines 5-9, limitations related to the acoustic sensor are cited.  However, it does not appear that the recitations further limit the ability of the processor to receive the acoustic signal because the acoustic sensor is not positively recited as part of the sensor structure.  It is unclear how the acoustic sensor limitations further limit claim 1.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23 and 26-35, and 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 21 states that the system processes the acoustic signal to lessen an effect of the transfer function on the acoustic signal.  A reading of the disclosure as filed indicates that only a particular class of processing is contemplated – those that require integrating the signal either in the time domain or frequency domain to lessen or diminish the effect of the transfer function of the sensing system.  The broadest reasonable interpretation of processing however would include other signal processing techniques known to artisans in the field at the time of the filing of invention which were not contemplated at the filing of the application.  Applicant thus does not have possession of the full scope of the claims.  Independent claims 35 and 39 have the same written description issue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-23, 26-31, 33-35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Telfort et al. (US 2009/0093687, cited in the IDS) in view of Smith (The Scientist and Engineer's Guide to Digital Signal Processing, https://www.dspguide.com/ch17/2.htm, PDF of Ch. 17 and Ch. 18 is included, two book editions, original 1997, updated 2002).  
Regarding claim 21, Telfort et al. disclose a physiological monitoring system configured to non-invasively detect acoustic vibrations indicative of one or more physiological parameters of a medical patient (see [0035] reference to acoustic sensor, see [0224] where an embodiment may be used to output pulse rate), the physiological monitoring system comprising: 
one or more hardware processors (Fig. 1A shows processor 109) configured to: 
receive an acoustic signal from an acoustic sensor (Fig. 1A shows sensor 103 sending data to processor 109), the acoustic sensor configured to attach to a medical patient, detect acoustic vibrations associated with the medical patient, and generate the acoustic signal indicative of the acoustic vibrations (Fig. 2A shows a sensor for attaching to a person, see also [0163] for a detailed description of this acoustic sensor), wherein the acoustic sensor is associated with a transfer function that affects the acoustic signal generated by the acoustic sensor (this is inherent as every transducer has an associated transfer function); 
process the acoustic signal (block 2108 in Fig. 18 shows a DSP for processing the sensor signal); 
estimate a physiological parameter of the medical patient based at least on the processed acoustic signal, wherein the physiological parameter includes one or more respiratory or cardiac parameters; and cause a display to display an indication of the physiological parameter (see [0224] where an embodiment may be used to output pulse rate; [0452] notes that the signal processing system of the monitor can estimate a variety of respiratory and cardiac parameters, display 111 in Fig. 1A for displaying the parameters).
Telfort et al. do not disclose the processing details where processing the acoustic signal requires lessening an effect of the transfer function on the acoustic signal and generate a processed acoustic signal, wherein the processed acoustic signal corresponds to a scaled frequency domain equivalent of the acoustic signal.  In regards to lessening the effect of a transfer function on the acoustic signal, this was interpreted as including the well-known use of deconvolution filters.  Smith is a PhD and published a guide book to signal processing for scientists and engineers.  Smith devotes an entire chapter to custom filters including a specific section on deconvolution.   Smith teaches that transferring analog signals is prone to unwanted convolution (i.e. the system has a transfer function that may distort the analog signal).  Smith teaches that, “[d]econvolution is the process of filtering a signal to compensate for an undesired convolution. The goal of deconvolution is to recreate the signal as it existed before the convolution took place.”  Smith teaches that this “usually requires the characteristics of the convolution (i.e., the impulse or frequency response) to be known” (it is well known that the impulse response is the time domain version of the transfer function).  In explaining the unwanted convolution process that occurs, Smith uses the process in the frequency domain in an easy to understand process:
“Each sinusoid that composes the original signal can be changed in amplitude and/or phase as it passes through the undesired convolution. To extract the original signal, the deconvolution filter must undo these amplitude and phase changes.”
Smith teaches that the problem is simpler to understand and deal with in the frequency domain:
“fortunately, this problem is simpler in the frequency domain. Remember, convolution in one domain corresponds with multiplication in the other domain. Again referring to the signals in Fig. 17-5: if b × f = d, and given b and d, find f. This is an easy problem to solve: the frequency response of the filter, (f), is the frequency spectrum of the desired pulse, (d), divided by the frequency spectrum of the detected pulse, (b). Since the detected pulse is asymmetrical, it will have a nonzero phase. This means that a complex division must be used (that is, a magnitude & phase divided by another magnitude & phase) … The required filter kernel, (e), is then found from the frequency response by the custom filter method (IDFT, shift, truncate, & multiply by a window).”
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to incorporate a deconvolution filter as taught by Smith for lessening the effect of the sensor system transfer function because it can yield a more accurate physiological parameter result.  
In regards to the limitation “wherein the processed acoustic signal corresponds to a scaled frequency domain equivalent of the acoustic signal,” this is what inherently occurs based on Smith’s teachings where the frequency domain equivalent of the signal is adjusted for amplitude and/or phase.
Claim 35 is the method that the system of claim 21 performs.  Claim 39 is the monitor of the system in claim 21.  Each claim is therefore rejected using the same argument for claim 21.  
Regarding claims 22 and 23, Telfort et al. as modified in view of Smith do not disclose or suggest:
wherein to process the acoustic signal, the one or more hardware processors configured to scale the acoustic signal by a frequency function; or 
where the frequency function comprises a function that is proportional to (2πf)2.
The Office has reviewed the specification for details on this step. [0064] is the only paragraph that discusses this step and it states, “-in the case of integration filtering, scale the transformed signal 614 by a frequency function, such as a function proportional to (2πf)-2, to generate a scaled signal 624.”  The Office believes the scaling factor chosen amounts to routine optimization for the particular system in use.  MPEP 2144.05(II)(A) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Smith already teaches that scaling the amplitude of various sinusoids that comprise the signal is a necessary step for deconvolution filtering (i.e. it is a result-effective variable).  Therefore, further modification of Telfort to include these limitations would have been obvious in view of this section of the MPEP.
Regarding claim 26, Telfort et al. do not disclose wherein to process the acoustic signal, the one or more hardware processors are further configure to generate a frequency domain equivalent of the acoustic signal.  However, Smith also teaches that for deconvolution filtering, analysis must be done in the frequency domain (cited in the example of the 7th and 9th paragraphs).   Smith teaches finding the frequency spectrum of the detected pulse (signal) (9th paragraph).  This requires finding the frequency domain equivalent of the acoustic signal.  The rationale for modifying remains the same.
Regarding claim 27, Telfort et al. do not disclose wherein to generate the frequency domain equivalent, the one or more hardware processors are configured to compute a Fourier transform of the acoustic signal.  As noted in the claim 26 rejection, Smith teaches finding the frequency domain equivalent of the acoustic signal.  While Smith does not specifically state what kind of frequency transform to use in chapter 17 of his book, Smith does teach that FFTs can be used to determine a frequency domain equivalent of a signal (Ch .18 – “The input signal is transformed into the frequency domain using the DFT, multiplied by the frequency response of the filter, and then transformed back into the time domain using the Inverse DFT. This basic technique was known since the days of Fourier; however, no one really cared. This is because the time required to calculate the DFT was longer than the time to directly calculate the convolution. This changed in 1965 with the development of the Fast Fourier Transform (FFT). By using the FFT algorithm to calculate the DFT, convolution via the frequency domain can be faster than directly convolving the time domain signals. The final result is the same; only the number of calculations has been changed by a more efficient algorithm. For this reason, FFT convolution is also called high-speed convolution.”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Telfort use a Fourier Transform such as the type taught by Smith to find the frequency domain equivalent of the acoustic signal for purposes of deconvolution filtering because it amounts to amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 28 is rejected using the same argument in claim 27.
Regarding claims 29 and 30, Telfort et al. do not disclose:
wherein to process the acoustic signal, the one or more hardware processors are further configured to generate a time domain equivalent of the acoustic signal; and 
wherein to generate the time domain equivalent of the acoustic signal, the one or more hardware processors are configured to compute an inverse Fourier transform of the acoustic signal.
The recited functions may be interpreted as a step towards producing the final waveform after filtering.  Smith shows in Fig. 17-4 an example of the filtered signal in the graph on the right.  While Smith does not expressly note the use of an inverse Fourier Transform to transform the frequency domain signal back to the time domain, the Office takes Official Notice that this operation is well-known to persons of ordinary skill in the art at the time of the filing of the invention.   The rationale for modifying remains the same. 
  Claim 31 is rejected using the teaching of Smith cited in the claim 21 rejection above as Smith teaches deconvolution filtering to lessen the effects of the sensor system transfer function. 
Regarding claim 33, Telfort et al. do not expressly disclose that wherein at least a portion of the transfer function of the acoustic sensor is caused by at least one of a processing circuitry of the acoustic sensor, a piezoelectric membrane of the acoustic sensor, or a sensed motion of skin of the medical patient.  However, it is inherent in any analog data transfer system that the components of the sensing system contribute to the transfer function.  Smith even generally states this in the first paragraph of chapter 17.
Regarding claim 34, Telfort et al. disclose wherein the physiological parameter comprises at least one of pulse rate, expiratory flow, tidal volume, minute volume, apnea duration, breath sounds, rales, rhonchi, stridor, air volume, airflow, heart sounds, or change in heart sounds (see at least [0449] where the physiologic sensor may be placed near a patient’s trachea to detect respiratory sounds or [0450] where the sensor can also be placed near the patient’s heart to detect cardiac sounds).
Claims 38 and 40 include the limitations of claims 28 and 30 and is therefore rejected using the same arguments above for claims 28 and 30.



Allowable Subject Matter
Claims 24, 25, 32, 36, 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record teaches or fairly suggests, in combination with all other limitations, the limitations in each dependent as they relate to the sensing system in system and method claims.  The Office believes this is the same basis for allowance in the parent case where the limitations indicate a specific acoustic sensor with a specific transfer function that is not described in the arts.  

Conclusion
Claims 21-35 and 38-40 are rejected.  Claims 24, 25, 32, 36, and 37 were objected to.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/               Supervisory Patent Examiner, Art Unit 3791